                           Case 1:21-mj-00303-GMH Document 5 Filed 03/17/21 Page 1 of 2

AO 442 (Rev. 11/11) Arrest Warrant



                                                 UNITED STATES DISTRICT COURT
                                                                              for the

                                                                   District of Columbia

                        United States of America
                                   v.
                                                                                ~ Case: 't:21~mj~00303
                             Mark K. Ponder                                     ) Assigned To : Harvey, G. Michael
                                                                                ) Assign. Dale: 3 121,2021
                                                                                ) lDesc.nptlOn: COMPLAINT W ARREST WARRANT
                                                                                )
                                     Defendant


                                                                ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                      Mark K. Ponder
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                 o     Superseding Indictment        o    Information      o   Superseding Information              N Complaint
o     Probation Violation Petition                 o   Supervised Release Violation Petition            o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. §§ 17S2(a)(1), (2), and (4) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 40 U.S.C. § SI04(e)(2)(D) and (F) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder;
 18 U.S.C. § ISI2(c)(2) - Obstruction ofJustice/Congress;
 18 U.S.C. §§ 111(a)(l) and (b) - Assaulting a Federal Officer with a Dangerous or Deadly Weapon.

Date: __          =03~/-"-,12",-/",,,20,,-,,2~1
                             __
                                                                                                r.J;,                    Digitally signed by G. Michael Harvey
                                                                                                                         Date: 2021 .03.1215:53:14 ·05'00'
                                                                                                         Issuing officer's signature


City and state:                           Washin   on D.C.
                                                                                                           Printed name and title


                                                                              Return

            This warrant was received on           (date)    J iJ7/J1J)   I         , and the person was arrested on      (date)     ·3//1
                                                                                                                                      ~ ,/ ;0.)        ,
at   (city and state)   :J_Q I   I<-   ~·t fV '0 it-'bv                   .

Date:        '~!111)0 ~\                                                      *~-                       Arresting officer's signature



                                                                                                           Printed name and title
                       Case 1:21-mj-00303-GMH Document 5 Filed 03/17/21 Page 2 of 2

AO 442 (Rev. 11/11) Arrest Warrant (page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                               (Not/or Public Disclosure)

Name of defendant/offender:             Mark K. Ponder
                                       ~==~~~~~---------------------------------------------------------

Known aliases:
Last known residence:                  307 K Street, N.W., Washington, D.C., Apartment #1215

Prior addresses to which defendant/offender             may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:           8/4/1965

Social Security number:                 XXX-XX-XXXX

Height:                                                                             Weight:
Sex:       Male                                                                     Race:       African-American
          -----------------------------------------
Hair:      Brown                                                                    Eyes:       Brown
          ----------------------------------------
Scars, tattoos, other distinguishing          marks:




History of violence, weapons, drug use:


Known family, friends, and other associates             (name, relation, address, phone number):



FBI number:            799954LA6

Complete description        of auto:


                                                Federal Bureau of Investigation
Investigative     agency:
 Investigative     agency address:W              ..:..:....:a==s=hin=·
                                                            =.:..:o~n,,-=D..:c.C=.'____                            _
Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):




Date of last contact with pretrial services or probation             officer (if applicable):
